                                                                                                   Case 2:21-cv-01064-JCM-EJY Document 25 Filed 07/29/21 Page 1 of 2



                                                                                           1   Suzanne L. Martin
                                                                                               Nevada Bar No. 8833
                                                                                           2   suzanne.martin@ogletreedeakins.com
                                                                                           3   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                               Wells Fargo Tower
                                                                                           4   Suite 1500
                                                                                               3800 Howard Hughes Parkway
                                                                                           5   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           6   Fax: 702.369.6888
                                                                                           7
                                                                                               Molly M. Rezac
                                                                                           8   Nevada Bar No. 7435
                                                                                               molly.rezac@ogletreedeakins.com
                                                                                           9   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                               200 S. Virginia Street, 8th Floor
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10   Reno, NV 89501
                                                                                          11   Telephone: 775.440.2373

                                                                                          12   Attorneys for Defendants Topgolf USA Las Vegas,
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               LLC and Top Golf USA, Inc.
                                                                                          13
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                                                             UNITED STATES DISTRICT COURT
                                                                                          14

                                                                                          15                                   FOR THE DISTRICT OF NEVADA

                                                                                          16   ELBA SERVIN, BRIAN GOMEZ, and                         Case No.: 2:21-cv-01064-JCM-EJY
                                                                                               NATALY PUEBLAS,
                                                                                          17
                                                                                                                       Plaintiffs,
                                                                                          18                                                      STIPULATION AND ORDER TO EXTEND
                                                                                               vs.                                                 TIME TO RESPOND TO PLAINTIFF’S
                                                                                          19                                                           MOTION TO CONSOLIDATE
                                                                                               SILVINO HINOJOSA, TOPGOLF USA LAS
                                                                                          20   VEGAS, LLC, TOPGOLF USA, INC., DOES                                (First Request)
                                                                                               I through X, inclusive, and ROES I through X,
                                                                                          21   inclusive,

                                                                                          22                           Defendants.

                                                                                          23

                                                                                          24            Pursuant to LR IA 6-1, LR IA 6-2 and LR 7-1, Plaintiffs Elba Servin, Brian Gomez and

                                                                                          25   Nataly Pueblas (collectively, “Plaintiffs”) and Defendants Topgolf USA Las Vegas, LLC and Top

                                                                                          26   Golf USA, Inc. (collectively, “Defendants”)1, by and through their respective counsel of record,

                                                                                          27
                                                                                               1   Defendant Silvino Hinojosa is currently incarcerated in the Clark County Detention Center.
                                                                                          28
                                                                                                 Case 2:21-cv-01064-JCM-EJY Document 25 Filed 07/29/21 Page 2 of 2



                                                                                           1   hereby request and stipulate to extend the time for Defendants to file their response to Plaintiff’s
                                                                                           2   Notice of Related Cases (LR 42-1(a)) and Motion to Consolidate Related Case [No. 2:20-cv-01871-
                                                                                           3   RFB-NJK] (LR 42-1(b)) (ECF No. 19). Defendants’ response is currently due August 2, 2021. The
                                                                                           4   parties request an extension of time up to and including August 9, 2021 for Defendants to file their
                                                                                           5   response. The additional time will allow Defendants to properly research the issues and respond to
                                                                                           6   the motion. This is the parties’ first request for an extension of time.
                                                                                           7          This Stipulation is made in good faith and is not intended for purposes of delay.
                                                                                           8   DATED this 29th day of July, 2021.               DATED this 29th day of July, 2021.
                                                                                           9   LAW OFFICES OF JAMES J. LEE                      OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                          10                                                    P.C.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   /s/ James J. Lee                                 /s/ Molly M. Rezac
                                                                                               James J. Lee                                     Suzanne L. Martin
                                                                                          12   Nevada Bar No. 1909                              Nevada Bar No. 8833
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               Law Offices of James J. Lee                      Wells Fargo Tower
                                                                                          13
                                                                                               2620 Regatta Drive #102                          Suite 1500
                                                         Telephone: 702.369.6800




                                                                                               Las Vegas, NV 89128                              3800 Howard Hughes Parkway
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                               Attorney for Plaintiffs                          Las Vegas, NV 89169
                                                                                          15
                                                                                                                                                Molly M. Rezac
                                                                                          16                                                    Nevada Bar No. 7435
                                                                                          17                                                    200 S. Virginia Street, 8th Floor
                                                                                                                                                Reno, NV 89501
                                                                                          18
                                                                                                                                                Attorneys for Defendants Topgolf USA Las
                                                                                          19                                                    Vegas, LLC and Top Golf USA, Inc.
                                                                                          20

                                                                                          21                                                  ORDER

                                                                                          22          IT IS SO ORDERED.
                                                                                                                                              ___________________________________________
                                                                                          23                                                  UNITED STATES MAGISTRATE JUDGE
                                                                                          24                                                   July 29, 2021
                                                                                                                                              ___________________________________________
                                                                                          25                                                  DATED

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                                  2
